— In an action to recover damages for personal injuries, defendant Searle and Co. appeals from an order of the Supreme Court, Nassau County, dated May 29, 1975, which denied its motion to dismiss the complaint on the ground of lack of personal jurisdiction. Order reversed, on the law, with $20 costs and disbursements, and motion granted. Plaintiff served the summons and complaint upon appellant pursuant to section 307 of the Business Corporation Law by personally serving the Secretary of State of the State of New York on April 8, 1974 and by mailing a copy to defendant G. D. Searle and Co. (not appellant) in Skokie, Illinois, on or about April 12, 1974. A year later, on April 9, 1975, appellant made its motion to dismiss for lack of jurisdiction. It appears from the record on this appeal that appellant was incorporated under the laws of Delaware and that Puerto Rico is the only place where it actually has an office and does business. Accordingly, the full requirements of section 307 (subd [b], par [2]) of the Business Corporation Law were not satisfied and the motion to dismiss should have been granted (see Koepke v Bilnor Corp., 55 Misc 2d 928). Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.